648 S.E.2d 502 (2007)
HILL
v.
Garford Tony HILL, Jewel Anne Hill, and the Estate of Sadie C. Hill.
No. 138P06-2.
Supreme Court of North Carolina.
June 27, 2007.
Thomas W. Hill, Pro Se.
Garford T. Hill, Pro Se, Cindy Hill Ford, Edward C. Hay, Jr., Asheville, for Garford T. & Jewell A. Hill.
Prior report; ___ N.C.App. ___, 638 S.E.2d 601.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 26th day of February 2007 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby *503 certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 27th day of June 2007."